Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 10, and 17 are objected to because of the following informalities:  the abbreviation ABL should be explained in the claim language as in [0003].
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method for determining wind field advection speed and direction comprising: collecting at least two wind volumes from an ABL wind field; defining portions of a measurement domain within said at least two wind volumes for analysis; determining advection of an isolated wind field between said at least two wind volumes; and iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of a measured advection profile, the advective properties of the ABL wind field are derived”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determining advection of an isolated wind field between said at least two wind volumes; and iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of a measured advection profile, the advective properties of the ABL wind field are derived” are treated as belonging to the mathematical concepts grouping while the step of “defining portions of a measurement domain within said at least two wind volumes for analysis” is treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “defining portions of a measurement domain within said at least two wind volumes for analysis” in the context of this claim encompasses the user manually making a selection of particular portions out of available “measurement domain” based on wind field data.
Similar limitations comprise the abstract ideas of Claim 10 and 17.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.  
The following additional elements/steps are recited in the claims:
In Claim 1: collecting at least two wind volumes from an ABL wind field;
In Claim 10: at least one sensor; at least one processor; and a storage device communicatively coupled to said at least one processor; collecting at least two wind volumes from the ABL wind field;
In Claim 17: collecting at least two wind volumes from the ABL wind field.
An additional element/step in the preamble (“A method/system for determining wind field advection speed and direction”) is generically recited and represents a field of use limitation that is not meaningful.
The additional elements such as a processor and a storage device communicatively coupled to said at least one processor (Claim 10) are example of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines and represent insignificant represent extra-solution activity to the judicial exception.  
The steps of collecting at least two wind volumes from the ABL wind field are mere data gathering steps and are also representative of an extra-solution activity. According to the October update on 2019 PEG, such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims 2, 4-9, 12, 14-16, 18, and 19, these claims provide additional features/steps which are either part of an expanded abstract idea of the independent claims and, therefore, these claims do not reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.  
With regards to the dependent claims 3, 11, 13, and 20, they provide additional elements (scanning tools) that are recited in generality (not meaningful to indicate a practical application) and also not qualified for significantly more as they are well-understood/conventional in the art as evidenced from the prior art of record.  
The dependent claims, therefore, are not patent eligible.

Examiner Note with Regards to Prior Art of Record
Claims 1-20 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
	Kabushiki Kaisha Toshiba et al. (US 2014/0316704) discloses determining wind field advection speed and direction (the three-dimensional CUL (Cubic Lagrange) method is used as the advection model, and the wind direction and speed are assumed 
	Young Paul Lee (US 2011/0172920) discloses a wind profiler system that provides complete, continuous vertical wind profiles from fragmented wind measurements using wind profile data (speed, direction) at various atmospheric heights
	E.N. Anagnostou et al, “Real-Time Radar Rainfall Estimation. Part I: Algorithm Formulation”, JOURNAL OF ATMOSPHERIC AND OCEANIC TECHNOLOGY, Volume 16, 1999 (submitted in IDS dated 3/15/2019) discloses interpolating polar coordinates into Cartesian grids, defining portions of a measurement domain within radar sampling volume for analysis (subdivisions), advection correction scheme using advection vector and correlation between two consecutive rainfall fields.
	

Xiao Liu et al., “A Spatio-Temporal Modeling Approach for Weather Radar Reflectivity Data and Its Applications in Tropical Southeast Asia”, IBM T.J. Watson Research Center, 2016-36 pages, discloses a spatio-temporal model using an advection scheme consisting of two processes: dynamic velocity field and tracking the locations of pixel arrays at different times, and analyzing the reflectivity mismatch between two radar scans. This paper is only concerned with the modeling of two dimensional radar reflectivity fields at a fixed altitude.
A. Shapiro et al.,“Spatially Variable Advection Correction of Radar Data. Part I: Theoretical Considerations”,  JOURNAL OF THE ATMOSPHERIC SCIENCES, Volume 67, November 2010, pp. 3445-3457, discloses  advection correction procedure for the reflectivity field in which the pattern-advection components vary spatially. The advection correction/analysis procedure uses data from two consecutive volume scans.

However, in regards to Claims 1, 10, and 17, the claims differ from the closest prior art, Toshiba, Lee, Anagnostou, Liu, and Shapiro , either singularly or in combination, because they fail to anticipate or render obvious determining advection of an isolated wind field between said at least two wind volumes; and iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of a measured advection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863